July 09, 2004


Mr. David W. Holman
Holman  Keeling & York, P.C.
440 Louisiana, Suite 2220
Houston, TX 77002

Mr. Richard M Alderman
University of Houston Law Center
4800 Calhoun
Houston, TX 77204-6391
Mr. H. Bruce Golden
Golden & Owens L.L.P.
1221 McKinney Street, Suite 3150
Houston, TX 77010-2010

Ms. Lynne Liberato
Haynes & Boone
1000 Louisiana, Suite 4300
Houston, TX 77002-5012

RE:   Case Number:  01-0346
      Court of Appeals Number:  14-98-00154-CV
      Trial Court Number:  94-035566

Style:      PPG INDUSTRIES, INC.
      v.
      JMB/HOUSTON CENTERS PARTNERS LIMITED PARTNERSHIP

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above referenced cause.  Justice Jefferson not sitting.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |